Title: To Thomas Jefferson from Timothy Pickering, 1 January 1793
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
Genl. Post Office Jany. 1. 1793.

I have received your note of this date. It will certainly be most eligible for the Messenger destined to Georgia to take a passage from New-York in a vessel bound to Savannah or Charleston—perhaps preferably to Charleston, where on his arrival he can find a vessel destined to return to New York by the time he can go to Augusta and get back to Charleston—the trade of Charleston requiring so many more vessels than Savannah. I will give him a letter to the Postmaster at Charleston, who is a very excellent one to render him all necessary aid. Yr. most obedt Servt.

Timothy Pickering

 